Citation Nr: 0825746	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-35 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals, removal 
of precancerous polyps, larynx, claimed as due to herbicide 
exposure.

2.  Entitlement to service connection for lumbar strain with 
degenerative changes at L4-L5.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1972.

Procedural history

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In March 2006, the veteran testified at a hearing held at the 
RO before a Decision Review Officer (DRO).  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

Matters not on appeal

In a May 2007 decision, the RO granted service connection for 
diabetes mellitus type II associated with herbicide exposure, 
with a 20 percent disability rating assigned effective from 
August 11, 2005.  In an August 2007 decision, the RO granted 
service connection for tinnitus, with a 10 percent disability 
rating assigned effective from January 30, 2002.  In that 
same decision, the RO also granted service connection for 
bilateral hearing loss, with a noncompensable disability 
rating assigned effective from August 28, 2001.  To the 
Board's knowledge, the veteran has not disagreed with any of 
those decisions.

In a December 2007 decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD), with a 
50 percent disability rating assigned effective from August 
28, 2001.  In January 2008, the veteran filed a notice of 
disagreement as to 50 percent disability rating.  The RO 
issued a statement of the case in June 2008, wherein it 
continued the 50 percent disability rating for PTSD.  To the 
Board's knowledge, a substantive appeal (VA Form 9 or 
similar) has not been filed.  

Thus, the only issues as to which an appeal has been 
perfected are the two issues listed on he first page of this 
decision and discussed below.  


FINDINGS OF FACT

1.  There is no evidence that the veteran has any residual 
disability due to prior removal of precancerous polyps of the 
larynx in 1996 and 2003.

2.  The veteran has never been diagnosed with cancer of the 
larynx.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
lumbar strain with degenerative changes at L4-L5 and his 
military service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals, removal 
of precancerous polyps, larynx is not warranted.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 
(2007).

2.  Lumbar strain with degenerative changes at L4-L5 was not 
incurred in or aggravated by active military service, and may 
not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2007).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the veteran was informed of the evidentiary requirements for 
service connection in a letter from the RO dated in October 
2001, sent prior to the RO's October 2002 decision, relating 
to his claim of service connection for lumbar strain, and in 
October 2004 and January 2007 relating to both claims of 
service connection on appeal.  Those letters included a 
request for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
that VA would assist him with obtaining medical records, 
employment records, or records from other Federal Agencies.  
With respect to private treatment records, the letters 
informed the veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  The October 2004 
and January 2007 letters further emphasized: "You must give 
us enough information about these records so that we can 
request them from the person or agency who has them.  It's 
still your responsibility to support your claim with 
appropriate evidence"

The October 2004 and January 2007 VCAA letters also 
instructed the veteran to send any evidence in his possession 
that pertained to his claim.  This complies with the "give us 
everything you've got" provision contained in 38 C.F.R. § 
3.159(b) in that the RO informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the veteran received notice as to elements (2) and (3) 
in the July 2005 VCAA letter.  The veteran was also provided 
specific notice of the Dingess decision in a March 2006 
letter and in the January 2007 letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment."  

The veteran was also advised in the letters as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the March 2006 and January 
2007 letters instructed the veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The veteran was also advised in the letters as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve.

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim as to the current issues being decided 
on appeal, and that there is no reasonable possibility that 
further assistance would aid in substantiating it. In 
particular, the RO has obtained the veteran's VA treatment 
records, his service treatment and personnel records, and his 
private treatment records.  The RO requested copies of the 
veteran's Social Security Administration records, but was 
informed in a reply that, after an exhaustive and 
comprehensive search, no such records could be found.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 
5 Vet. App. 233, 237 (1993).

The Board notes that the veteran was not provided a VA 
examination in connection with his claims.  The veteran's 
representative in a July 2008 appeal brief contended that 
medical opinions were needed in order to determine whether 
the residuals of removal of precancerous polyps from the 
larynx were related to exposure to herbicides, and whether 
lumbar strain with degenerative changes is related to a 
claimed injury in service. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.
See 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

These requirements are conjunctive.  See Melson v. Derwinski, 
1 Vet. App. 334 (1991) [use of the conjunctive "and" meant 
that all of the conditions listed must be met].  Compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met].

The Board has determined that no examination or opinion is 
necessary with respect to these claims because, as will be 
further discussed below, there is no evidence that the 
veteran has current residual disabilities from the removal of 
precancerous polyps of the larynx and he has not been 
diagnosed with cancer of the larynx, [McLendon element (1)]; 
and there is no evidence of any injury in service that could 
be related to the veteran's lumbar strain with degenerative 
changes [McLendon element (2)].   

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of a current disability 
relating to removal of precancerous polyps from the veteran's 
larynx, nor is there evidence of any injury in service 
relating to the veteran's current lumbar strain disability.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
was noted in the Introduction above, he testified at a 
hearing at the RO before a Decision Review Officer.  His 
representative has presented written argument on his behalf. 

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for residuals, removal 
of precancerous polyps, larynx, claimed as due to herbicide 
exposure.

The veteran served in the Navy aboard an aircraft carrier 
offshore Vietnam.  He contends that he has residuals from 
removal of precancerous polyps of the larynx that are due to 
exposure to Agent Orange when he was assigned to temporary 
duty at DaNang, Vietnam.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when such manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 3.303(d) 
(2007), 
see also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  See 
38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  
See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) 
(2007).  The following diseases are deemed associated with 
herbicide exposure include respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea).  See 38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.309(e) (2007).

Analysis

The Board will apply a Hickson analysis.  

Concerning element (1), current disability, the record 
indicates that the veteran had biopsies to remove 
precancerous polyps from his larynx in June 1996 and August 
2003.  However, the record contains no description by the 
veteran as to what the current residuals are for which he 
seeks service connection.  A VA treatment report in November 
2006 reveals that the veteran reported no particular problems 
except for chronic pain from fibromyalgia and disc disease.  
He stated he was doing well otherwise.  

Even more significantly,  there is absolutely no medical 
evidence that the veteran has any residual effects from the 
biopsies of his larynx.    In reviewing the veteran's 
systems, the November 2006 examiner noted no pain and no 
hoarseness relating to the throat.  VA treatment reports from 
January 2007 to November 2007 reveal no complaint of a throat 
problem, nor is a throat condition listed as an active 
problem.  

The Board adds that there has never been a diagnosis a cancer 
of the larynx.  Fortunately for the veteran, the precancerous 
lesions were identified and removed before they became 
malignant.

Therefore, Hickson element (1), a current disability, is not 
met, and the claim fails on that basis.

For the sake of completeness, the Board will discuss the 
remaining two elements.  See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative]. 

With respect to Hickson element (2), evidence of in-service 
incurrence or aggravation of a disease or injury, the Board 
will separately discuss disease and injury.

Concerning disease, there is no indication of precancerous 
lesions in service 
Or for many years thereafter.  There is also no evidence of 
cancer of the larynx in service, within the one year 
presumptive period after service, or indeed at any time. 

Concerning in-service injury, the injury here contended is 
exposure to herbicides.
As noted above, presumptive exposure to herbicides requires 
that the veteran actually served in Vietnam.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2007).  The veteran's service personnel 
records show that he was assigned to an aircraft carrier off 
the coast of Vietnam, and they do not show that he ever 
served in Vietnam.  However, the veteran filed a March 2006 
supporting statement from a fellow carrier aircraft 
repairman, D.L., who stated that he and the veteran had been 
assigned to temporary duty at DaNang Air Force Base in 
Vietnam.    Based on that evidence, the RO conceded service 
in Vietnam in its May 2007 grant of service connection for 
diabetes mellitus type II based on presumed exposure to 
herbicides in Vietnam.  Based on this record, the Board will 
similarly accept that the veteran "set foot" in Vietnam, 
and accordingly he is presumed to have been exposed to 
herbicides there. 

Hickson element (2) has therefore been met on that basis.

Turning to element (3), medical nexus, although as discussed 
above there is a presumption of service connection found in 
the Agent Orange regulations, the evidence must show that the 
veteran has a current disease that is presumed to be due to 
herbicide exposure in Vietnam.  Here, as discussed above, 
there is no medical evidence cancer of the larynx or indeed 
of any residual disability relating to the prior 1996 and 
2003 biopsies of precancerous polyps from the veteran's 
larynx. 

There is also no medical nexus opinion of record.  In the 
absence of any current disability, medical nexus would be an 
impossibility.

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim.  
Hickson elements (1) and (3) have not been met.  The 
veteran's claim of entitlement to service connection for 
residuals, removal of precancerous polyps, larynx is 
therefore denied.

2.  Entitlement to service connection for lumbar strain with 
degenerative changes at L4-L5.

The veteran contends that his low back disorder has existed 
since service, and was caused by an injury from lifting a 
heavy object when he was on temporary duty at DaNang Air 
Force Base in Vietnam.

Relevant law and regulations

The law and regulations generally relating to service 
connection have been set forth above and will not be 
repeated.

The presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a) 
apply to arthritis.

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim. There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).

Analysis

Concerning Hickson element (1), current disability, an x-ray 
study of the veteran's lumbosacral spine in July 1996 showed 
small marginal spurring at L4 and L5 due to early or minimal 
degenerative changes.  A magnetic resonance imaging (MRI) 
study of the lumbar spine in June 1999 revealed a small left 
sided annular tear at L4-5 with a small disc protrusion.  The 
record contains continued treatment for degeneration of 
lumbar or lumbosacral disc to the present time.  Therefore, 
Hickson element (1) is met.

Turning to Hickson element (2), disease or injury in service, 
there is no medical evidence of injury to the lumbar spine in 
service.  In connection with the veteran's  current claim, 
which was filed in August 2001, he has contended that he 
injured his back while lifting a heavy object when on 
temporary duty at DaNang Air Force Base in Vietnam.  See the 
veteran's November 2003 notice of disagreement, and his March 
2006 hearing testimony, pages 11-12.  However, the 
contemporaneous evidence, namely the service medical records, 
makes no reference to a back problem during service.  
Specifically, the service medical records are completely 
devoid of any mention of back complaints, a back injury or 
diagnoses of a back disability.  The only mention of a 
problem due to a complaint about lifting a heavy object is in 
October 1969, when the veteran was diagnosed with muscle 
strain in the right inguinal area.  The veteran's February 
1972 separation physical makes no mention of any back 
problem.

Degeneration of the lumbar spine was not first identified 
until the July 1996 x-ray report, well over 24 years after 
the veteran's separation from active service and long after 
the expiration of the presumptive period for service 
connection for arthritis.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The Board has taken into consideration the veteran's recent 
contention that he was injured in service.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence]. However, the Board finds the 
probative value of the veteran's recent statements to be 
outweighed by the contemporaneous medical evidence from 
service, or more accurately lack thereof.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].

The veteran's delay in reporting that he experienced an in-
service injury [a delay of 29 years] is probative.  See Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that 
it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Shaw 
v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

The Board does not doubt the veteran's sincerity in pursuing 
this claim.  It may be that he recalls the inguinal hernia 
injury in 1969 and now believes that his back was also 
involved.  However, his own opinions are outweighed by the 
competent medical evidence of record.  See Voerth v. West, 13 
Vet. App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative].

In sum, because the record as a whole clearly demonstrates 
that the veteran never mentioned an in-service back injury 
until he brought up the subject in connection with his claim 
for VA benefits until August 2001, approximately 29 years 
after his separation from active duty, and there is no 
evidence of any back problem in service or for decades 
thereafter, the Board finds his recent statements concerning 
such an injury, made in connection with his recent claim for 
VA benefits, to be lacking in probative value.  

Accordingly, Hickson element (2) has not been met, and the 
claim fails on this basis alone.

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of a disease or injury, it 
follows that Hickson element (3), or medical nexus, is 
necessarily lacking also.

To the extent that the veteran himself and his representative 
contend that a medical relationship exists between his recent 
back problems and his military service decades earlier, their 
opinions are entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

Implicit in the veteran's presentation is the contention that 
his back problems began in service and continued thereafter.  
As was discussed in the law and regulations section above, a 
claim can still be substantiated if continuity of 
symptomatology is demonstrated after service.  See 38 C.F.R. 
§ 3.303(b); see also Savage v. Gober, 
10 Vet. App. 488 (1997).  However, as has been discussed 
above in connection with element (2), there was no back 
disability diagnosed in service, and the objective evidence 
of record establishes the onset of low back symptoms three 
decades after service.  Supporting medical evidence is 
required.  See Voerth, 13 Vet. App. at 120-1 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  Continuity of 
symptomatology is therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim also fails on that basis.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
lumbar strain with degenerative changes at L4-L5.  Therefore, 
contrary to the assertions of the veteran's representative, 
the benefit of the doubt rule is not for application because 
the evidence is not in relative equipoise.  The benefit 
sought on appeal is accordingly denied.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals, removal of precancerous 
polyps, larynx,  is denied.

Service connection for lumbar strain with degenerative 
changes at L4-L5 is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


